Filed Under Rule 497(c) File Nos. 333-132114 and 811-21861 December 1, 2009 American Century Investments Prospectus Legacy Focused Large Cap Fund Investor Class (ACFOX) Institutional Class (ACFSX) R Class (ACFCX) Advisor Class (ACFDX) Legacy Large Cap Fund Investor Class (ACGOX) Institutional Class (ACGHX) R Class (ACGEX) Advisor Class (ACGDX) Legacy Multi Cap Fund Investor Class (ACMNX) Institutional Class (ACMHX) R Class (ACMEX) Advisor Class (ACMFX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Fund Summary – Legacy Focused Large Cap Fund 2 Investment Objective 2 Fees and Expenses 2 Principal Investments, Principal Risks and Performance 3 Portfolio Management 4 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 Fund Summary – Legacy Large Cap Fund 6 Investment Objective 6 Fees and Expenses 6 Principal Investments, Principal Risks and Performance 7 Portfolio Management 8 Purchase and Sale of Fund Shares 9 Tax Information 9 Payments to Broker-Dealers and Other Financial Intermediaries 9 Fund Summary – Legacy Multi Cap Fund 10 Investment Objective 10 Fees and Expenses 10 Principal Investments, Principal Risks and Performance 11 Portfolio Management 12 Purchase and Sale of Fund Shares 13 Tax Information 13 Payments to Broker-Dealers and Other Financial Intermediaries 13 Objectives, Strategies and Risks 14 Management 16 Investing Directly with American Century Investments 18 Investing Through a Financial Intermediary 20 Additional Policies Affecting Your Investment 21 Share Price and Distributions 24 Taxes 26 Multiple Class Information 28 Financial Highlights 29 ©2009 American Century Proprietary Holdings, Inc. All rights reserved. Fund Summary – Legacy Focused Large Cap Fund Investment Objective The fund seeks long-term capital growth. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. Shareholder Fees (fees paid directly from your investment) Investor Institutional R Advisor Maximum Account Maintenance Fee $25(1) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional R Advisor Management Fee 1.10% 0.90% 1.10% 1.10% Distribution and Service (12b-1) Fees None None 0.50% 0.25% Other Expenses 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.11% 0.91% 1.61% 1.36% 1 Applies only to investors whose total eligible investments with American Century Investments are less than $10,000. Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $113 $353 $612 $1,351 Institutional Class $93 $291 $504 $1,120 R Class $164 $509 $877 $1,909 Advisor Class $139 $431 $745 $1,634 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 305% of the average value of its portfolio. -2- Principal Investments, Principal Risks and Performance The fund uses a quantitative investment process designed to identify common stocks of companies that currently have, or are expected to have, earnings and revenues that are not only growing, but growing at an accelerating rate, and that also have strong price momentum. This process is based on a proprietary multi-factor model that scores the securities in the fund’s investment universe. The portfolio managers then select from among the highest scored securities when making purchase decisions for the fund. These securities may be categorized as “growth” or “value” stocks and may be selected regardless of their weighting in any index or other benchmark and regardless of geographic location. The securities become candidates for sale as their rankings fall. Under normal market conditions, the fund will invest at least 80% of its assets in stocks of companies that, at the time of purchase, are large cap companies as defined by Morningstar. Typically, the fund intends to exceed this 80% requirement and be fully invested in large cap stocks. The fund is expected to maintain a smaller portfolio of stocks than the American Century Legacy Large Cap Fund. The fund’s principal risks include: • Investment Process – The fund’s investment model was developed by American Century Investments to analyze investment opportunities. This analysis is based on historical data. To the extent that this data is inaccurate or the investment model is not effective, the fund’s performance may suffer. • Growth Stocks – Investments in growth stocks may involve special risks and their prices tend to fluctuate more dramatically than the overall stock market. • Nondiversification – The fund is classified as nondiversified. A nondiversified fund may invest a greater percentage of its assets in a smaller number of securities than a diversified fund. This gives the portfolio managers the flexibility to hold large positions in a small number of securities. If so, a price change in any one of those securities may have a greater impact on the fund’s share price than would be the case in a diversified fund. • High Turnover – The fund’s portfolio turnover may be high when compared to a “buy and hold” fund strategy. This could result in relatively high commission costs, which could hurt the fund’s performance, and create tax liabilities for the fund’s shareholders. • Foreign Securities – The fund may invest in foreign securities, which can be riskier than investing in U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Foreign investments may be significant at times. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the companies whose securities the fund owns and other factors generally affecting the securities market. • Price Volatility – The value of the fund’s shares may fluctuate significantly in the short term. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. -3- Highest Performance Quarter (3Q 2007): 18.32% Lowest Performance Quarter (3Q 2008): -22.37% As of September 30, 2009, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 11.38%. For the calendar year ended December 31, 2008 1 year Since Inception Inception Date Investor Class Return Before Taxes -46.88% -6.48% 5/31/2006 Return After Taxes on Distributions -46.88% -6.86% 5/31/2006 Return After Taxes on Distributions and Sale of Fund Shares -30.47% -5.43% 5/31/2006 Institutional Class Return Before Taxes -46.81% -6.32% 5/31/2006 R Class Return Before Taxes -47.18% -6.98% 5/31/2006 Advisor Class Return Before Taxes -47.04% -6.75% 5/31/2006 S&P 500Ò Index (reflects no deduction for fees, expenses or taxes) -37.00% -10.52%(1) — Russell 1000Ò Growth Index (reflects no deduction for fees, expenses or taxes) -38.44% -10.31%(1) — 1 Reflects benchmark performance since the date closest to the Investor Class's inception for which data is available. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers John T. Small Jr., Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2007. Stephen Pool, Portfolio Manager, has been a member of the team that manages the fund since -4- Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts do not have a minimum purchase amount. The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. There is a $50 minimum for subsequent purchases, except there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For the purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. -5- Fund Summary – Legacy Large Cap Fund Investment Objective The fund seeks long-term capital growth. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. Shareholder Fees (fees paid directly from your investment) Investor Institutional R Advisor Maximum Account Maintenance Fee $25(1) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional R Advisor Management Fee 1.10% 0.90% 1.10% 1.10% Distribution and Service (12b-1) Fees None None 0.50% 0.25% Other Expenses 0.00% 0.00% 0.00% 0.00% Total Annual Fund Operating Expenses 1.10% 0.90% 1.60% 1.35% 1 Applies only to investors whose total eligible investments with American Century Investments are less than $10,000. Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $112 $350 $607 $1,340 Institutional Class $92 $287 $499 $1,108 R Class $163 $506 $872 $1,899 Advisor Class $138 $428 $740 $1,623 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 283% of the average value of its portfolio. -6- Principal Investments, Principal Risks and Performance The fund uses a quantitative investment process designed to identify common stocks of companies that currently have, or are expected to have, earnings and revenues that are not only growing, but growing at an accelerating rate, and that also have strong price momentum. This process is based on a proprietary multi-factor model that scores the securities in the fund’s investment universe. The portfolio managers then select from among the highest scored securities when making purchase decisions for the fund. These securities may be categorized as “growth” or “value” stocks and may be selected regardless of their weighting in any index or other benchmark and regardless of geographic location. The securities become candidates for sale as their rankings fall. Under normal market conditions, the fund will invest at least 80% of its assets in stocks of companies that, at the time of purchase, are large cap companies as defined by Morningstar. Typically, the fund intends to exceed this 80% requirement and be fully invested in large cap stocks. The fund’s principal risks include: • Investment Process – The fund’s investment model was developed by American Century Investments to analyze investment opportunities. This analysis is based on historical data. To the extent that this data is inaccurate or the investment model is not effective, the fund’s performance may suffer. • Growth Stocks– Investments in growth stocks may involve special risks and their prices tend to fluctuate more dramatically than the overall stock market. • High Turnover – The fund’s portfolio turnover may be high when compared to a “buy and hold” fund strategy. This could result in relatively high commission costs, which could hurt the fund’s performance, and create tax liabilities for the fund’s shareholders. • Foreign Securities – The fund may invest in foreign securities, which can be riskier than investing in U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Foreign investments may be significant at times. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the companies whose securities the fund owns and other factors generally affecting the securities market. • Price Volatility – The value of the fund’s shares may fluctuate significantly in the short term. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. -7- Highest Performance Quarter (2Q 2007): 10.05% Lowest Performance Quarter (3Q 2008): -22.30% As of September 30, 2009, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 12.55%. For the calendar year ended December 31, 2008 1 year Since Inception Inception Date Investor Class Return Before Taxes -40.90% -7.32% 5/31/2006 Return After Taxes on Distributions -40.90% -7.81% 5/31/2006 Return After Taxes on Distributions and Sale of Fund Shares -26.59% -6.18% 5/31/2006 Institutional Class Return Before Taxes -40.75% -7.11% 5/31/2006 R Class Return Before Taxes -41.16% -7.78% 5/31/2006 Advisor Class Return Before Taxes -41.01% -7.54% 5/31/2006 S&P 500Ò Index (reflects no deduction for fees, expenses or taxes) -37.00% -10.52%(1) — Russell 1000Ò Growth Index (reflects no deduction for fees, expenses or taxes) -38.44% -10.31%(1) — 1 Reflects benchmark performance since the date closest to the Investor Class's inception for which data is available. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers John T. Small Jr, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2007. Stephen Pool, Portfolio Manager, has been a member of the team that manages the fund since -8- Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts do not have a minimum purchase amount. The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. There is a $50 minimum for subsequent purchases, except there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For the purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. -9- Fund Summary – Legacy Multi Cap Fund Investment Objective The fund seeks long-term capital growth. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. Shareholder Fees (fees paid directly from your investment) Investor Institutional R Advisor Maximum Account Maintenance Fee $25(1) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional R Advisor Management Fee 1.15% 0.95% 1.15% 1.15% Distribution and Service (12b-1) Fees None None 0.50% 0.25% Other Expenses 0.00% 0.00% 0.00% 0.00% Total Annual Fund Operating Expenses 1.15% 0.95% 1.65% 1.40% 1 Applies only to investors whose total eligible investments with American Century Investments are less than $10,000. Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $117 $366 $634 $1,397 Institutional Class $97 $303 $526 $1,166 R Class $168 $521 $898 $1,953 Advisor Class $143 $444 $767 $1,679 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 267% of the average value of its portfolio. -10- Principal Investments, Principal Risks and Performance The fund uses a quantitative investment process designed to identify common stocks of companies that currently have, or are expected to have, earnings and revenues that are not only growing, but growing at an accelerating rate, and that also have strong price momentum. This process is based on a proprietary multi-factor model that scores the securities in the fund’s investment universe. The portfolio managers then select from among the highest scored securities when making purchase decisions for the fund. These securities may be categorized as “growth” or “value” stocks and may be selected regardless of their weighting in any index or other benchmark and regardless of geographic location. The securities become candidates for sale as their rankings fall. The fund will invest in small-, medium- and large capitalization stocks as defined by Lipper, with approximately 25% to 50% of assets invested in each category during normal market conditions. The fund’s principal risks include: • Investment Process – The fund’s investment model was developed by American Century Investments to analyze investment opportunities. This analysis is based on historical data. To the extent that this data is inaccurate or the investment model is not effective, the fund’s performance may suffer. • Growth Stocks – Investments in growth stocks may involve special risks and their prices tend to fluctuate more dramatically than the overall stock market. • Small- and Mid-Cap Risks – The smaller companies in which the fund invests may be more volatile and subject to greater risk than larger companies. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. • High Turnover – The fund’s portfolio turnover may be high when compared to a “buy and hold” fund strategy. This could result in relatively high commission costs, which could hurt the fund’s performance, and create tax liabilities for the fund’s shareholders. • Foreign Securities – The fund may invest in foreign securities, which can be riskier than investing in U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Foreign investments may be significant at times. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the companies whose securities the fund owns and other factors generally affecting the securities market. • Price Volatility – The value of the fund’s shares may fluctuate significantly in the short term. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. -11- Highest Performance Quarter (2Q 2007): 10.55% Lowest Performance Quarter (3Q 2008): -28.14% As of September 30, 2009, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 13.86% For the calendar year ended December 31, 2008 1 year Since Inception Inception Date Investor Class Return Before Taxes -46.00% -10.60% 5/31/2006 Return After Taxes on Distributions -46.00% -10.75% 5/31/2006 Return After Taxes on Distributions and Sale of Fund Shares -29.90% -8.91% 5/31/2006 Institutional Class Return Before Taxes -45.86% -10.42% 5/31/2006 R Class Return Before Taxes -46.23% -11.07% 5/31/2006 Advisor Class Return Before Taxes -46.06% -10.79% 5/31/2006 Russell 3000Ò Index (reflects no deduction for fees, expenses or taxes) -37.31% -10.99%(1) — Russell 3000Ò Growth Index (reflects no deduction for fees, expenses or taxes) -38.44% -10.52%(1) — 1 Reflects benchmark performance since the date closest to the Investor Class's inception for which data is available. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers John T. Small Jr., Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2007. Stephen Pool, Portfolio Manager, has been a member of the team that manages the fund since -12- Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts do not have a minimum purchase amount. The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. There is a $50 minimum for subsequent purchases, except there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For the purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. -13- Objectives, Strategies and Risks What are the funds’ investment objectives? Each fund seeks long-term capital growth. What are the funds’ principal investment strategies? Each fund uses a quantitative investment process designed to identify common stocks of companies that currently have, or are expected to have, earnings and revenues that are not only growing, but growing at an accelerating rate, and that also have strong price momentum. This process is based on a proprietary multi-factor model that scores the securities in each fund’s investment universe. The portfolio managers then select from among the highest scored securities when making purchase decisions for the fund. These securities may be categorized as “growth” or “value” stocks and may be selected regardless of their weighting in any index or other benchmark and regardless of geographic location. The investment universes for the funds differ. Under normal market conditions, Legacy Focused Large Cap and Legacy Large Cap will invest at least 80% of their respective assets in stocks of companies that, at the time of purchase, are large capitalization companies as defined by Morningstar. Typically, those funds intend to exceed this 80% requirement and be fully invested in large cap stocks.
